Citation Nr: 0617535	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for clostridium difficile 
toxin, claimed as amebic dysentery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In October 2004, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge during a 
videoconference hearing.

The appeal was remanded by the Board in November 2005 for 
further development that has been completed.  The case is now 
before the Board for further appellate consideration.  


FINDING OF FACT

The veteran's current disability due to clostridium difficile 
toxin is unrelated to the veteran's inservice episode of 
amebic dysentery, which was acute and transitory, resolving 
without residual disability.  


CONCLUSION OF LAW

Disability due to clostridium difficile toxin was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below that denies service connection for clostridium 
difficile toxin, claimed as amebic dysentery, the Court's 
decision in Dingess/Hartman v. Nicholson, supra, is moot in 
regard to this issue.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in October 2001.  This 
letter, in conjunction with the statement of the case and 
supplemental statement of the case, described the VCAA and 
the law and regulations governing, and described the type of 
evidence necessary to establish, the veteran's current 
claims.  The October 2001 letter also informed him of who was 
responsible for obtaining what evidence. Also, this VCAA 
notice letter essentially told the veteran of the need to 
submit all relevant evidence and information in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, rev'd on other ground, 444 F. 3d 
1328 (Fed. Cir. 2006).  In this case, the initial VCAA notice 
letter was sent to the appellant prior to the initial rating 
currently being appealed. Since the VCAA notices came before 
the initial adjudication, the timing of the notice does 
comply with the requirement that the notice must precede the 
adjudication.  Moreover, the appellant has had ample 
opportunity to submit additional argument and evidence after 
the VCAA notice was provided.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002). Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service. 38 
C.F.R. § 3.303(d) (2005).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2005).

Analysis

Service medical records document the veteran's complaints of 
diarrhea and loose stools in December 1968.  An October 1969 
discharge examination report is negative for complaints or 
findings related to diarrhea.  In July 1970 the veteran was 
admitted to a private hospital with complaints of watery 
diarrhea of 11 months duration.  A final diagnosis of sub 
acute, ulcerative proctocolitis of undetermined cause was 
rendered on that occasion. 

He was treated privately for clostridium difficile toxin 
diarrhea during 2000.  During his initial treatment he gave a 
history of diarrhea of two months duration.  In a July 2002 
statement, a private physician, W.H.F., M.D., reported that 
the veteran had had intermittent problems with diarrhea ever 
since service.  The doctor opined that it was "certainly 
very possible" that he was still having problems with the 
diarrhea that he experienced during service.  

In November 2004, the veteran submitted copies of letters he 
had sent to his mother in December 1968.  In the letters, he 
stated that he was hospitalized with dysentery.

Because there was no indication from the record that the 
above medical opinion was rendered following a review all 
pertinent records, to include service medical records, the 
Board remanded this case in November 2005 so that the veteran 
could be afforded an examination of his gastrointestinal 
complaints in conjunction with a review of the pertinent 
records in his claims folder.  Thereafter the physician was 
to render a medical opinion as to whether it was at least as 
likely as not that the veteran's clostridium difficile toxin 
was etiologically related to his military service.  

The requested VA examination was conducted in December 2005.  
After the physical examination and laboratory studies that 
were negative for ova, parasites, and clostridium difficile 
toxins, and also following a thorough review of the record, a 
diagnosis was rendered of recurrent, chronic diarrhea with a 
previous diagnosis of clostridium difficile, amebic 
dysentery.  The examining physician opined, essentially and 
in pertinent part, that the veteran's post service diarrhea 
due to clostridium difficile was not related to his inservice 
dysentery or endameba histolytica, and was otherwise not 
related to service, noting that the two conditions are 
separate and distinct entities.  The VA examiner also noted 
that the current laboratory results were negative for 
findings related to endameba histolytica or dysentery.

As indicated above, it is undisputable that the veteran had 
episodes of diarrhea due to dysentery during service and in 
the year following service discharge.  However, the clinical 
record does not demonstrate any similar disability until 
early 2000s, almost 30 years thereafter.  The Board also 
notes that the veteran's private physician has stated that 
there was a possible relationship between his military 
service and the veteran's recent problems with diarrhea due 
to clostridium difficile; however, the Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Moreover, a VA physician 
who had access to all the relevant clinical records has 
stated that there was no relationship between service and the 
veteran's current gastrointestinal symptoms.  The VA 
physician also provided a rationale for his opinion, while 
the veteran's private physician did not.

In reaching its decision, the Board has taken into account 
the testimony provided by the veteran, as well as the copy of 
the December 1968 letters to his mother.  The veteran's 
assertions and testimony alone, however, are insufficient to 
support a grant of service connection.  It is undisputed that 
a lay person is competent to offer evidence as to facts 
within his personal knowledge, such as the occurrence of an 
in-service injury, or symptoms.  However, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, the etiology of the veteran's claimed 
gastrointestinal condition.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Hence, any lay assertions in 
this regard have no probative value.

Accordingly, the Board concludes that there was no 
relationship between the veteran's military service and his 
subsequent development of clostridium difficile toxin, 
claimed as amebic dysentery. The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303.


ORDER

Service connection for clostridium difficile toxin, claimed 
as amebic dysentery, is denied.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


